DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, 9, 11, 13, 27, 34 and 36is/are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (Pub. NO.: 2015/0223095), Song et a. WO 2011/130447A1, Tong CN 1748383 B (translated), herein Tong.


	As to claim 1, Centonza teaches a method for wireless link monitoring, comprising:  
	acquiring, by the user equipment, the plurality of measurement resources for wireless link monitoring according to the configuration information (Centonza [0046] In regard to Radio Link Failure (RLF) Detection in a known architecture that does not have dual connectivity, as is illustrated in FIG. 10, Qout may be monitored with a 200 ms window (configuration information), and Qin may be monitored with a 100 ms window (configuration information) (as specified in TS 36.133 Requirements for Radio Resource Management)); 
	performing, by the user equipment, wireless link measurement on each of the plurality of measurement resources to acquire a plurality of measurement results (Centonza [0103] The failure report may comprise radio condition measurements for the time of failure, the time of failure itself, position information with respect to the time of failure, whether the failure concerns all bearers at the second network node 1106, and/or a subset of the bearers, etc. These bearers may be grouped, for example, in logical channel groups. In general, the UE 1102 may store any measurement and/or conditions and/or context related to the user plane or control plane of the second network node 1106 and include the stored information in the report to the first network node 1104);
	 comparing, by the user equipment, each of the plurality of measurement results with a preset synchronization threshold and a preset asynchronization threshold, respectively (Centonza [0046] If a UE detects that its average wideband CQI value is lower than Qout, it will report an out-of-sync event. Thereafter, if the UE detects that its average wideband CQO value is higher than Qin, the UE will report an in-sync event); 

	and reporting, by the user equipment, an indication of synchronization corresponding to a current measurement resource to the base station when a current measurement result corresponding to the current measurement resource is greater than the synchronization threshold (Centonza [0046] the UE detects that its average wideband CQO value is higher than Qin, the UE will report an in-sync event); 

	or reporting, by the user equipment, an indication of asynchronization corresponding to the current measurement resource to the base station when the current measurement result corresponding to the current measurement resource is less than the asynchronization threshold, wherein the indication of synchronization or the indication of asynchronization implicitly or explicitly carries identification information of a corresponding measurement resource.  

	Centonza does not teach

	
receiving, by a user equipment, configuration information transmitted by a base station, wherein the configuration information comprises a plurality of measurement resources for wireless link monitoring

	wherein each of the plurality of measurement resources comprises pilot information different from cell common pilot information and only applicable for the corresponding measurement resource


	However Song does teach
	
	receiving, by a user equipment, configuration information transmitted by a base station, wherein the configuration information comprises a plurality of measurement resources for wireless link monitoring (Song [0089] For certain aspects of the present disclosure, a network may signal, using dedicated Radio Resource Control (RRC) signaling, information about which resources a connected mode UE may use for performing Radio Resource Management (RRM) and Radio Link Monitoring (RLM) measurements)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Centonza and Song, because teaches us this can enhance interference coordination.


	Song nor Centonza teach
	
	wherein each of the plurality of measurement resources comprises pilot information different from cell common pilot information and only applicable for the corresponding measurement resource

	However Tong does teach 
  

	wherein each of the plurality of measurement resources comprises pilot information different from cell common pilot information and only applicable for the corresponding measurement resource (Tong claim 1  each unique resource for each mobile terminal includes a unique pilot signal of subcarriers)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Centonza and Song wotj Tong, because Tong teaches us claim 6 each unique resource is a unique code such that the mobile terminal simultaneously transmitting the unique code to further expand or scramble data.

	
	As to claim 9, Centonza teaches a method, comprising:
	 receiving, by the base station, an indication of synchronization or an indication of asynchronization reported by the user equipment after performing wireless link measurement on each of the plurality of measurement resources (Centonza [0046] If a UE detects that its average wideband CQI value is lower than Qout, it will report an out-of-sync event. Thereafter, if the UE detects that its average wideband CQO value is higher than Qin, the UE will report an in-sync event); 
 
	wherein the user equipment reports the indication of synchronization or the indication of asynchronization by: 
	comparing each of the plurality of measurement results with a preset synchronization threshold and a preset asynchronization threshold, respectively (Centonza [0046] If a UE detects that its average wideband CQI value is lower than Qout, it will report an out-of-sync event. Thereafter, if the UE detects that its average wideband CQO value is higher than Qin, the UE will report an in-sync event); 
; and 
	reporting the indication of synchronization corresponding to a current measurement resource to the base station when a current measurement result corresponding to the current measurement resource is greater than the synchronization threshold (Centonza [0046] If a UE detects that its average wideband CQI value is lower than Qout, it will report an out-of-sync event. Thereafter, if the UE detects that its average wideband CQO value is higher than Qin, the UE will report an in-sync event); 
;
	 or reporting the indication of asynchronization corresponding to the current measurement resource to the base station when the current measurement result corresponding to the current measurement resource is less than the asynchronization threshold, wherein the indication of synchronization or the indication of asynchronization implicitly or explicitly carries identification information of a corresponding measurement resource.  

	Centonza does not teach
transmitting, by a base station, configuration information to a user equipment, the configuration information comprising a plurality of measurement resources for wireless link monitoring
wherein each of the plurality of measurement resources comprises pilot information different from cell common pilot information and only applicable for the corresponding measurement resource

	However Song does teach
	transmitting, by a base station, configuration information to a user equipment, the configuration information comprising a plurality of measurement resources for wireless link monitoring (Song [0089] For certain aspects of the present disclosure, a network may signal, using dedicated Radio Resource Control (RRC) signaling, information about which resources a connected mode UE may use for performing Radio Resource Management (RRM) and Radio Link Monitoring (RLM) measurements)
	Centonza nor Song teach 
	wherein each of the plurality of measurement resources comprises pilot information different from cell common pilot information and only applicable for the corresponding measurement resource
	However Tong does teach 
	wherein each of the plurality of measurement resources comprises pilot information different from cell common pilot information and only applicable for the corresponding measurement resource (Tong claim 1  each unique resource for each mobile terminal includes a unique pilot signal of subcarriers)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Centonza  and Song withTong for the same reasons stated in claim 1.

	As to claim 27, Centonza teaches the user equipment comprising:
	 a processor (Centonza Fig. 18 UE); and 
	a memory storing instructions executable by the processor, wherein the processor is configured to (Centonza Fig. 18 UE): 
	 acquire the plurality of measurement resources for wireless link monitoring according to the configuration information, (Centonza [0046] If a UE detects that its average wideband CQI value is lower than Qout, it will report an out-of-sync event. Thereafter, if the UE detects that its average wideband CQO value is higher than Qin, the UE will report an in-sync event); 
	perform wireless link measurement on each of the plurality of measurement resources to acquire a plurality of measurement results; (Centonza [0103] The failure report may comprise radio condition measurements for the time of failure, the time of failure itself, position information with respect to the time of failure, whether the failure concerns all bearers at the second network node 1106, and/or a subset of the bearers, etc. These bearers may be grouped, for example, in logical channel groups. In general, the UE 1102 may store any measurement and/or conditions and/or context related to the user plane or control plane of the second network node 1106 and include the stored information in the report to the first network node 1104);
	report an indication of synchronization or an indication of asynchronization to a base station according to report association information comprising the plurality of measurement results and at least one preset threshold compare each of the plurality of measurement results with a preset synchronization threshold and a preset asynchronization threshold, respectively (Centonza [0046] If a UE detects that its average wideband CQI value is lower than Qout, it will report an out-of-sync event. Thereafter, if the UE detects that its average wideband CQO value is higher than Qin, the UE will report an in-sync event); 
 and 5Attorney Docket No.: 166093.00052 
	report an indication of synchronization corresponding to a current measurement resource to the base station when a current measurement result corresponding to the current measurement resource is greater than the synchronization threshold (Centonza [0046] If a UE detects that its average wideband CQI value is lower than Qout, it will report an out-of-sync event. Thereafter, if the UE detects that its average wideband CQO value is higher than Qin, the UE will report an in-sync event); 

	 or report an indication of asynchronization corresponding to the current measurement resource to the base station when the current measurement result corresponding to the current measurement resource is less than the asynchronization threshold, wherein the indication of synchronization or the indication of asynchronization implicitly or explicitly carries identification information of a corresponding measurement resource.  
	Centonza does not teach

	receive configuration information transmitted by a base station, wherein the configuration information comprises a plurality of measurement resources for wireless link monitoring;

	wherein each of the plurality of measurement resources comprises pilot information different from cell common pilot information and only applicable for the corresponding measurement resource

	However Song does teach 

	receive configuration information transmitted by a base station, wherein the configuration information comprises a plurality of measurement resources for wireless link monitoring (Song [0089] For certain aspects of the present disclosure, a network may signal, using dedicated Radio Resource Control (RRC) signaling, information about which resources a connected mode UE may use for performing Radio Resource Management (RRM) and Radio Link Monitoring (RLM) measurements)

Centonza nor Song teach 
	
	wherein each of the plurality of measurement resources comprises pilot information different from cell common pilot information and only applicable for the corresponding measurement resource

	However Tong does teach 
  
	wherein each of the plurality of measurement resources comprises pilot information different from cell common pilot information and only applicable for the corresponding measurement resource (Tong claim 1  each unique resource for each mobile terminal includes a unique pilot signal of subcarriers)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Centonza and Song with Tong for the same reasons stated in claim 1.


	As to claim 5, the combination of Centonza, Song and Tong teach the method according to claim 1, wherein receiving the configuration information transmitted by the base station comprises: 2Attorney Docket No.: 166093.00052 receiving the configuration information transmitted by the base station through a Radio Resource Control (RRC) signaling, a Medium Access Control (MAC) control element (CE) or a physical layer signaling (Song [0089] For certain aspects of the present disclosure, a network may signal, using dedicated Radio Resource Control (RRC) signaling, information about which resources a connected mode UE may use for performing Radio Resource Management (RRM) and Radio Link Monitoring (RLM) measurements)

Claims 11 and 34 are rejected for the same reasons stated in claim 5.
  It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Centonza and Tong with Song for the same reasons stated in claim 1.

	As to claim 7, the combination of Centonza, Song and Tong teach the method according to claim 1, wherein the method further comprises: acquiring a wireless measurement time point corresponding to each of the plurality of measurement resources after acquiring the plurality of measurement resources for wireless link monitoring (Centonza [0046] Qout may be monitored with a 200 ms window (measurement time point), and Qin may be monitoread with a 100 ms window (Both windows are updated once per frame (i.e., once every 10 ms) with the measured wideband channel quality indicator (CQI) value); 
	performing wireless link measurement on each of the plurality of measurement resources comprises: performing wireless link measurement on each of the plurality of measurement resources according to the acquired wireless link measurement time point corresponding to each of the plurality of measurement resources (Centonza [0046] Qout may be monitored with a 200 ms window (measurement time point), and Qin may be monitored with a 100 ms window (Both windows are updated once per frame (i.e., once every 10 ms) with the measured wideband channel quality indicator (CQI) value)

Claim 36 is rejected for the same reason stated in claim 7.

	As to claim 13, the combination of Centonza, Song and Tong teach the method according to claim 9, wherein the configuration information further comprises at least one of a wireless link measurement time point and an indication reporting time point (Centonza [0046] Qout may be monitored with a 200 ms window (measurement time point), and Qin may be monitored with a 100 ms window (Both windows are updated once per frame (i.e., once every 10 ms) with the measured wideband channel quality indicator (CQI) value)
Claim(s) 6, 12 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Centonza Song, Tong and Akoum et al. (Pub. No.: 2019/0053293).
	As to claim 6, the combination of Centonza, Song and Tong teach the method according to claim 1, 
	Centonza, Song and Tong do not teach 
	wherein the measurement resources which are different are located on different control resource sets, and the measurement resources which are different are provided with a same or different present threshold

	However Akoum does teach
	wherein the measurement resources which are different are located on different control resource sets, and the measurement resources which are different are provided with a same or different present threshold (Akoum [0047] the different CORESET group can correspond to different reference signal types, different reference signals combinations, and the like used for the comparison with the in-sync and out-of -sync thresholds (same or different thresholds)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Centonza, Song and Tong with Akoum, because Akoum teaches us [0047] Thus the particular reference signals evaluated by the UE to determine radio link quality measurements and/or the manner in which the reference signals are formatted can vary based on the usage scenario.
Claims 12 and 35 are rejected for the same reasons stated in claim 6.
 


Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Centonza Song, Tong Akoum and Siomina Pub. No.: 2016/0249364, herein Siomina

	As to claim 8, the combination of Centonza, Song and Tong teach the method according to claim 1, wherein the method further comprises:

	Centonza, Song and Tong do not teach

	acquiring an indication reporting time point corresponding to each of the plurality of measurement resources after acquiring the plurality of measurement resources for wireless link monitoring
	reporting the indication of synchronization corresponding to the current measurement resource to the base station comprises: 

	3Attorney Docket No.: 166093.00052 reporting the indication of synchronization corresponding to the current measurement resource to the base station when current time reaches the indication reporting time point corresponding to the current measurement resource
	; and

	 reporting the indication of asynchronization corresponding to the current measurement resource to the base station comprises: 

	reporting an indication of asynchronization corresponding to the current measurement resource to the base station when current time reaches the indication reporting time point corresponding to the current measurement resource

	However Siomina does teach
	 acquiring an indication reporting time point corresponding to each of the plurality of measurement resources after acquiring the plurality of measurement resources for wireless link monitoring (Siomina [0326] the UE is required within a pre-defined time to report one measurement for each of a pre-defined number of correctly detected cells, RLM out-of-sync and in-sync requirements);
	 reporting the indication of synchronization corresponding to the current measurement resource to the base station comprises: 

	3Attorney Docket No.: 166093.00052 reporting the indication of synchronization corresponding to the current measurement resource to the base station when current time reaches the indication reporting time point corresponding to the current measurement resource (Siomina [0326] the UE is required within a pre-defined time to report one measurement for each of a pre-defined number of correctly detected cells, RLM out-of-sync and in-sync requirements); 
; and

	 reporting the indication of asynchronization corresponding to the current measurement resource to the base station comprises: 

	reporting an indication of asynchronization corresponding to the current measurement resource to the base station when current time reaches the indication reporting time point corresponding to the current measurement resource (Siomina [0326] the UE is required within a pre-defined time to report one measurement for each of a pre-defined number of correctly detected cells, RLM out-of-sync and in-sync requirements); 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Centonza and Tong with Siomina, because Siomina teaches us [0258] Obtaining the bandwidth information may require some time. Hence, according to one embodiment, the time necessary to obtain the bandwidth information may be taken into account in a pre-defined requirement which the enhanced receiver, such as, e.g., the enhanced receiver 1000, has to meet, see Embodiment herein 2. In one example, the time until the measurement is reported may be extended for a certain methods of obtaining the bandwidth information, e.g., when System Information (SI) has to be read after receiving the aggressor information. 
  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-9, 11-13, 27 and 34-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467